Citation Nr: 1039053	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2010 rating decision of the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) that 
continued a noncompensable disability rating for bilateral 
hearing loss.  


FINDING OF FACT

The Veteran has no higher than level II hearing acuity in the 
right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the entitlement to a compensable rating for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

The October 2009 and February 2010 VCAA letters were issued to 
the Veteran which predated the April 2010 rating decision.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the evidence necessary to support a disability rating and 
effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The October 2009, and February 2010 VCAA letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and VA treatment records.  
There is otherwise no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in March 2010, 
which assesses his hearing loss.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  
38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through IX; 
where hearing in the better ear is II, and hearing in the poorer 
ear is II to IV; or where there is level III hearing in both 
ears.  A 10 percent disability rating is warranted where hearing 
in the better ear is I, and hearing in the poorer ear is X to XI; 
or where hearing in the better ear is II, and hearing in the 
poorer ear is V to XI; or where hearing in the better ear is III, 
and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In April 2008, the Veteran underwent a VA audiological 
examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
20
40
70
LEFT
N/A
15
20
45
80

The pure tone average in the right ear was 36 decibels, and 40 
decibels in the left ear.  Speech recognition scores were 92 
percent in both ears.  The examiner diagnosed severe high 
frequency sensorineural hearing loss bilaterally.  Such findings 
translate to level I hearing in both ears.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

In March 2010, the Veteran underwent another VA audiological 
examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
20
20
35
70
LEFT
N/A
15
20
40
70

The pure tone average in both ears was 36 decibels.  Speech 
recognition scores were 88 percent in the right ear and 96 
percent in the left ear.  The examiner diagnosed high symmetric 
mild to moderately severe sensorineural hearing loss with normal 
hearing in both ears through 2000 Hertz.  The examiner noted that 
speech discrimination was good in his right ear and excellent in 
his left ear and middle ear functioning is within normal limits.  
Such findings translate to level II hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The Board acknowledges the Veteran's contentions regarding impact 
of his hearing loss on his daily activities, and VA's obligation 
to resolve all reasonable doubt in the Veteran's favor.  
Specifically, the Board acknowledges the Veteran's reports of 
having difficulty understanding what is being said in groups, and 
having to turn up the television and radio.  However, as noted 
previously, because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometry 
evaluations are rendered there is no doubt as to the proper 
evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the Veteran to the 
regulatory criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  Thus, 
there is no reasonable doubt to be resolved.  The Veteran may 
always advance an increased rating claim if the severity of his 
hearing loss disability should increase in the future.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of  hospitalization that would render impractical the 
application of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's schedule 
of ratings.  At the April 2008 VA examination, the Veteran 
reported difficulty hearing at meetings and classes, and the 
Veteran testified that he has to sit up front when attending 
church.  The Board notes that the Veteran is unemployed and has 
been since 2007; however, such is due to his service-connected 
PTSD.  The Veteran is in receipt of a total disability rating due 
to individual unemployability as a result.  The evidence of 
record does not otherwise show that the Veteran's hearing loss 
resulted in marked interference with employment, or requires 
frequent periods of hospitalization and treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Consequently, the Board 
finds that the current disability rating assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the Veteran and a higher rating is 
denied on an extra-schedular basis.

In summary, for the reasons and bases expressed above, the Board 
has concluded that a compensable rating is not warranted for 
bilateral hearing loss disability.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

A compensable disability rating for bilateral hearing loss 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


